Citation Nr: 0317130	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-06 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service-connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The appellant had active duty from  March 1961 to March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
That decision denied service connection for PTSD, major 
depressive episode, and alcohol dependence.  


REMAND

In a letter dated in March 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veterans, v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The veteran reported on his initial claim for benefits that 
he was hospitalized for psychiatric treatment at the 
Brockton, Massachusetts VA Hospital in 1970.  Other 
information in the claims folder shows that he was 
hospitalized at that facility in 1976, and at the Boston VA 
Medical Center (MC) in 1982.  Records of this treatment have 
not been associated with the claims folder.

On VA examination in March 2001, the diagnoses included post-
traumatic stress disorder.  The examiner reported that the 
veteran's stressors consisted of performing burial duties, 
experiencing numerous rocket attacks, and witnessing numerous 
casualties while serving in Vietnam.  No attempt has yet been 
made to obtain credible supporting evidence of these 
stressors from United States Armed Services Center for 
Research of Unit Records (USASCRUR).

Accordingly, the case is remanded for the following:

1.  The RO should advise the appellant 
that he has up to one year after the 
March 17, 2003 VCAA notice letter to 
submit additional evidence.

2.  The RO should obtain all records of 
the veteran's treatment at the Brockton, 
Massachusetts VA Hospital from 1970 to 
the present, and at the Boston, 
Massachusetts VAMC for the period since 
1982.

3.  The RO should contact USASCRUR and 
request that that organization provide 
any supporting evidence (including unit 
histories) showing that the veteran's 
unit was subject to numerous rocket 
attacks, that he participated in burial 
details (or that his unit performed such 
details), or that he could have witnessed 
numerous casualties while serving in 
Vietnam.

4.  If the newly acquired evidence shows 
that the veteran has an acquired 
psychiatric disability, other than PTSD, 
that could be related to service; the RO 
should afford the veteran a psychiatric 
examination in order to obtain an opinion 
as to whether the current psychiatric 
disability, at least as likely as not, 
began in service.

5.  The RO should then readjudicate the 
veteran's claim.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case, and 
return the case to the Board if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


